DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4 – 8, 10 – 12, 15 – 18, and 20 are pending.  Claims 1, 2, 4, 6 – 8, 10 – 12, 16 – 18, and 20 were amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  the element/step “adjust an activity guide parameter based on the amount of user activity or the activity engagement level, including at least one of a time point to output activity guide information, and a frequency which to output the activity guide information” is missing “the” before the first use of “activity guide information”, and has a spurious comma after the first use of “activity guide information”.
Claim 1 is objected to because of the following informalities:  the element/step “determining an amount of user activity relevant to a specific goal” should be “determine an amount of user activity relevant to a specific goal” to maintain a consistent verb tense within the “wherein the processor” clause.
Claim 5 is objected to because of the following informalities:  the claim has a status identifier of “currently amended”, but there is no amendment to the claim.
Claim 11 is objected to because of the following informalities:  the element/step “adjusting an activity guide parameter based on the amount or the activity engagement level” should read “adjusting an activity guide parameter based on the amount of user activity or the activity engagement level” to preserve antecedent basis (and to parallel the wording of claim 1).
Claim 11 is objected to because of the following informalities:  the element/step “calculating a possibility …” is followed by a comma, and then by the element/step “outputting the activity guide information …”.  This does not appear to be grammatically correct.  The conjunction “and” should be moved from before “calculating a possibility …” to be between the “calculating a possibility …” and the ““outputting the activity guide information …” elements/steps, as written in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 11 include the element/step “an activity guide parameter”.  Claim 4 Claims 5 and 15 include the element/step “output activity guide information of other contents”.  It is unclear if these limitations are the same as the element/step “the activity guide information” recited in claims 1 and 11, if these take the place of “the activity guide information”, or if these are additional elements along with “the activity guide information”.  For the purpose of the instant examination, the Examiner interprets “specific activity guide information” and “activity guide information of other contents” as replacements for the “the activity guide information”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey et al., US 2015/0118669 (hereinafter 'Wisbey') in view of Lee et al., US 2014/0200691 (hereinafter 'Lee') in view of Won et al., US 2018/0315338 (hereinafter 'Won').

Regarding claim 1: Wisbey teaches a portable electronic device ([Fig 1, 0031]: discloses an activity monitoring device in the form of a wearable wristband) comprising: 
a sensor configured to collect activity information ([Fig 1, 0032]: discloses logic circuits 240 that comprise an accelerometer and optionally a gyroscope);
a processor operatively connected to the sensor ([Fig 7, 0044]: disclosures a processor embedded in a wearable device, including a bracelet or a smart watch); and
a memory operatively connected to the processor, configured to store the collected activity information, and at least one instruction executable by the processor ([Fig 12, 0113, 0114]: discloses a main memory and a storage mechanism 1210, which can store the computer software and data),
wherein the processor is configured to execute the at least one instruction, causing the portable electronic device to:
collect the activity information for a user via the sensor ([Fig 1, 0032 – 0034]: discloses logic circuits 240 that collect physical activity data from the sensors wrist and finger biosensors as well as the accelerometer and gyroscope),
determine an amount of user activity relevant to a specific goal, and/or an activity engagement level for the specific goal, using the collected activity information ([0100]: discloses acquiring a set of training goals for a future event, and using progress towards that goal as part of recommending a particular activity level);
adjust an activity guide parameter based on the amount of user activity or the activity engagement level ([0092]: discloses “guiding the user to effective activity types, activity intensities, activity durations, and fatigue levels” based on an analysis of 
analyze a previous active time progress of the user during an elapsed time within a basic setting period ([0034]: discloses the analysis of stored information including “the amount of physical activity, sleep, or rest over a recent period of time”),
calculate a possibility that the specific goal will be achieved ([0034]: discloses determining an “aptitude for further physical activity that day”, which the Examiner interprets as equivalent to a possibility that the daily goals will be accomplished);
output the activity guide information ([0104]: discloses generating and displaying a reminder of upcoming events, and adjusting “the recommended activity level based on the scheduled upcoming activity”);

Wisbey is silent with respect to 
adjust an activity guide parameter based on the amount of user activity or the activity engagement level, including at least one of a time point to output activity guide information, and a frequency which to output the activity guide information;
compare the previous active time progress with the specific goal for the basic setting period;
calculate a possibility that the specific goal will be achieved and a proportion of completion for the specific goal, based on the comparison of the previous active time progress with the specific goal; and
output the activity guide information according to the adjusted activity guide parameter including at least the adjusted frequency through an output device 

Lee teaches an activity tracking device ([0020]: fitness monitor 10) that includes
	compare the previous active time progress with the specific goal for the basic setting period ([0057]: The user may check on his progress toward the daily activity goal at any time by activating the user interface 18 to view the current number of steps taken 30, the activity countdown 32, or the number of beyond-goal steps 34 if the current number of steps taken 30 has exceeded the daily activity goal); and
	calculate a possibility that the specific goal will be achieved and a proportion of completion for the specific goal, based on the comparison of the previous active time progress with the specific goal ([0041]: The processing element 24 may further adjust the daily activity goal for each day based on the daily activity data, such as the history of the total number of steps taken, and the extent to which the user has exceeded daily activity goals in the past),
wherein the activity guide information includes the proportion of completion ([0026] The display 16 may present a status indicia accompanying the display of activity countdown 32 (e.g., a countdown indicia 44) and beyond-goal steps 34 (a positive indicia 46)).
output the activity guide information at the frequency through an output device operatively connected to the processor ([0027]: Fitness monitor 10 may present current activity level information (e.g., current number of steps taken 30, activity countdown 32, inactivity indicia 40, etc.) on display 16 using various colors to indicate the user's 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee to measure the user’s progress toward a long term goal in order to determine an intermediate, or short term, goal, as known in the art.

Won teaches a watch-type mobile terminal that creates a tactile signal to guide a user based on acquired exercise information and an exercise guide ([0011]) that includes 
adjust an activity guide parameter based on the amount of user activity or the activity engagement level, including at least one of a time point to output activity guide information, and a frequency which to output the activity guide information ([Fig 5D, 0211]: discloses creating a set of vibration that vary in period based on the speed of the user compared to the planned speed, where the Examiner interprets varying the period of creating the vibrations as being equivalent to varying the frequency of creating the vibrations), and 
output information according to the adjusted activity guide parameter including at least the adjusted frequency through an output device operatively connected to the processor ([0073, 0211]: discloses a haptic module that creates vibrations that a user can feel, as determined by a controller, which the Examiner interprets as equivalent to a processor, where the control can implement the variable period of creating vibrations based on the position or speed of the user compared tot the desired location or speed).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee in view of Won to provide a vibratory feedback mechanism perceivable by the user as a means of providing easily discernable feedback about the user’s progress through an exercise routine.

Regarding claim 7: Wisbey in view of Lee in view of Won teaches the electronic device of claim 1, as discussed above, wherein the at least one instruction is part of a executable program, wherein the processor is configured to:
determine a program engagement level for the executable program based on a subset of the activity information collected during a basic setting period of the executable program (Wisbey: [0082]: discloses determining an activity type and an activity intensity based on a set of reference activity types and intensities), and
wherein the determined activity engagement level is stored according to the program engagement level (Wisbey: [0053]; discloses determining the level of effort being made by the user as “metabolic loading” of the user).

Regarding claim 8: Wisbey in view of Lee in view of Won teaches the electronic device of claim 1, as discussed above, wherein the processor is configured to:
adjust the activity engagement level according to a degree of repetition indicated by the activity information (Wisbey: [0082, 0083]: discloses a method that compares “the repetition period (or pattern frequency” of the user’s motion with a set of reference 

Regarding claim 10: Wisbey in view of Lee in view of Won teaches the electronic device of claim 1, as discussed above, wherein the collected activity information includes a pattern, and the processor is configured to:
 detect and identify the pattern by comparing the pattern with reference patterns stored in the memory (Wisbey: [0082]: discloses determining an activity type and an activity intensity based on a set of reference activity types and intensities),
calculate estimated activity information based at least in part on the detected pattern (Wisbey: [0082]: discloses determining the user’s activity intensity based on the pattern of repetitions detected in the user’s movements), and
calculate a goal attainment degree by comparing the estimated activity information and the specific goal (Wisbey: [0087, 0100]: discloses calculating a “activity score” using the calculated intensity the user generates, the duration of the activity at that intensity level, and a “metabolic loading” factor and using that score in the recommendation of future activity levels), 
wherein output contents of the activity guide information is selected based at least in part on the calculated goal attainment degree (Wisbey: [0102]: discloses making recommendations for future activity levels based on past patterns of activity and fatigue).

claim 11: Wisbey teaches a method in an electronic device for providing activity guide information ([Fig 1, 0031]: discloses an activity monitoring device in the form of a wearable wristband), the method comprising: 
collecting activity information on a user via a sensor ([Fig 1, 0032]: discloses logic circuits 240 that comprise an accelerometer and optionally a gyroscope);
determining, via a processor ([Fig 7, 0044]: disclosures a processor embedded in a wearable device, including a bracelet or a smart watch), an amount of user activity relevant to a specific goal, and/or an activity engagement level for the specific goal, using the collected activity information ([Fig 1, 0032 – 0034, 0100]: discloses logic circuits 240 that collect physical activity data from the sensors wrist and finger biosensors as well as the accelerometer and gyroscope, acquiring a set of training goals for a future event, and using progress towards that goal as part of recommending a particular activity level); 
adjusting an activity guide parameter based on the amount or the activity engagement level ([0092]: discloses “guiding the user to effective activity types, activity intensities, activity durations, and fatigue levels” based on an analysis of historical information collected about the user’s activities, where the Examiner interprets the guidance as equivalent to adjusting the output contents of the activity guide),
analyzing a previous active time progress of the user during an elapsed time within a basic setting period ([0034]: discloses the analysis of stored information including “the amount of physical activity, sleep, or rest over a recent period of time”);
calculating a possibility that the specific goal will be achieved, and a proportion of completion for the specific goal, based on the comparison of the previous active time 
outputting the activity guide information ([0104]: discloses generating and displaying a reminder of upcoming events, and adjusting “the recommended activity level based on the scheduled upcoming activity”).

Wisbey is silent with respect to 
adjusting an activity guide parameter based on the amount or the activity engagement level, including at least one of time point to output the activity guide information, and a frequency at which to output the activity guide information,
comparing the previous active time progress with the specific goal for the basic setting period; and 
calculating a possibility that the specific goal will be achieved, and a proportion of completion for the specific goal, based on the comparison of the previous active time progress with the specific goal, 
outputting the activity guide information according to the adjusted activity guide parameter including at least the frequency through an output device operatively connected to the processor, wherein the activity guide information includes the calculated proportion of completion.

Lee teaches an activity tracking device ([0020]: fitness monitor 10) that includes

calculating a possibility that the specific goal will be achieved, and a proportion of completion for the specific goal, based on the comparison of the previous active time progress with the specific goal ([0041]: The processing element 24 may further adjust the daily activity goal for each day based on the daily activity data, such as the history of the total number of steps taken, and the extent to which the user has exceeded daily activity goals in the past); and
outputting the activity guide information according to the adjusted activity guide parameter including at least the frequency through an output device operatively connected to the processor, wherein the activity guide information includes the calculated proportion of completion ([0027]: Fitness monitor 10 may present current activity level information (e.g., current number of steps taken 30, activity countdown 32, inactivity indicia 40, etc.) on display 16 using various colors to indicate the user's progress in addition to or in place of the presentation of the activity level information on display 1).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee to measure 

Won teaches a watch-type mobile terminal that creates a tactile signal to guide a user based on acquired exercise information and an exercise guide ([0011]) that includes 
adjusting an activity guide parameter based on the amount of user activity or the activity engagement level, including at least one of a time point to output activity guide information, and a frequency which to output the activity guide information ([Fig 5D, 0211]: discloses creating a set of vibration that vary in period based on the speed of the user compared to the planned speed, where the Examiner interprets varying the period of creating the vibrations as being equivalent to varying the frequency of creating the vibrations), and 
outputting the activity guide information according to the adjusted activity guide parameter including at least the adjusted frequency through an output device operatively connected to the processor ([0073, 0211]: discloses a haptic module that creates vibrations that a user can feel, as determined by a controller, which the Examiner interprets as equivalent to a processor, where the control can implement the variable period of creating vibrations based on the position or speed of the user compared to the desired location or speed).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee in view of Won to provide a vibratory feedback mechanism perceivable by the user as a means of 

Regarding claim 17: Wisbey in view of Lee in view of Won teaches the method of claim 11, as discussed above, wherein the activity guide information is provided via an executable program, further comprising: 
determining a program engagement level for the executable program based on a subset of the activity information collected during a basic setting period of the executable program (Wisbey: [0082]: discloses determining an activity type and an activity intensity based on a set of reference activity types and intensities); and
storing the activity engagement level determined according to the determined program engagement level (Wisbey: [0053]; discloses determining the level of effort being made by the user as “metabolic loading” of the user).

Regarding claim 18: Wisbey in view of Lee in view of Won teaches the method of claim 11, as discussed above, further comprising: 
adjusting the activity engagement level according to a degree of repetition indicated by the activity information (Wisbey: [0082, 0083]: discloses a method that compares “the repetition period (or pattern frequency” of the user’s motion with a set of reference activity levels to assign the activity to an “intensity level” that varies from 1 to 10, where the Examiner interprets us user’s intensity level as equivalent to an engagement level).

claim 20: Wisbey in view of Lee in view of Won teaches the method of claim 11, as discussed above, wherein the collected activity information includes a pattern, and the determining of the activity guide information includes:
detecting and identifying the pattern by comparing the pattern with reference patterns stored in the memory (Wisbey: [0082]: discloses determining an activity type and an activity intensity based on a set of reference activity types and intensities),
calculating estimated activity information based at least in part on the detected pattern (Wisbey: [0082]: discloses determining the user’s activity intensity based on the pattern of repetitions detected in the user’s movements), and
calculating a goal attainment degree by comparing the estimated activity information and the specific goal (Wisbey: [0087, 0100]: discloses calculating a “activity score” using the calculated intensity the user generates, the duration of the activity at that intensity level, and a “metabolic loading” factor and using that score in the recommendation of future activity levels), 
wherein output contents of the activity guide information is selected based at least in part on the calculated goal attainment degree (Wisbey: [0102]: discloses making recommendations for future activity levels based on past patterns of activity and fatigue).


Claims 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey in view of Lee in view of Won in view of Roberts, US 2016/0314670 (hereinafter 'Roberts').

Regarding claim 4: Wisbey in view of Lee in view of Won teaches the electronic device of claim 1, as discussed above, wherein the processor is configured to:
determine a current state of the electronic device via the sensor, including whether the electronic device is moving or stationary (Wisbey: [0071]: discloses monitoring the velocity that the user is traveling, which the Examiner interprets as an indication that the device is in motion if the velocity is non-zero).

Wisbey in view of Lee in view of Won is silent with respect to 
output specific activity guide information according to the determined current state.

Roberts teaches
output specific activity guide information corresponding to the determined current state ([0103]: notifications can be generated based on a detected change in activity data/metrics, such as an increase or decrease in the activity data/metric by a certain amount).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee in view of Won in view of Roberts to enable updating the displayed information based the type of activity presently detected by the sensors, in order to display relevant information for the present activity, as known in the art. 

Regarding claim 5: Wisbey in view of Lee in view of Won teaches the electronic device of claim 1, as discussed above.
Wisbey in view of Lee in view of Won is silent with respect to wherein the processor is configured to:
output activity guide information of other contents according to a time band of a day, to which a current time pertains.

Roberts teaches
output activity guide information of other contents according to a time band of a day, to which a current time pertains ([0103] a change of a particular amount occurring within a particular timespan may trigger a notification (e.g. user runs a mile in eight minutes, burns 500 calories in an hour, climbs ten floors in three minutes, etc.). In another embodiment, a change relative to an earlier time period may trigger a notification (e.g. increasing/decreasing the number of steps taken in a week over that taken during the previous week)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee in view of Won in view of Roberts to enable updating the displayed information based on the variable amount of time between acquiring new data from the sensors, as known in the art. 

claim 15: Wisbey in view of Lee in view of Won teaches the method of claim 11, as discussed above.
Wisbey in view of Lee in view of Won is silent with respect to wherein the outputting of the activity guide information includes:
outputting activity guide information of other contents according to a time band of a day, to which a current time pertains.

Roberts teaches
outputting activity guide information of other contents according to a time band of a day, to which a current time pertains ([0103] a change of a particular amount occurring within a particular timespan may trigger a notification (e.g. user runs a mile in eight minutes, burns 500 calories in an hour, climbs ten floors in three minutes, etc.). In another embodiment, a change relative to an earlier time period may trigger a notification (e.g. increasing/decreasing the number of steps taken in a week over that taken during the previous week)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee in view of Won in view of Roberts to enable updating the displayed information based on the variable amount of time between acquiring new data from the sensors, as known in the art. 


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wisbey in view of Lee in view of Won in view of Hong et al., US 2007/0249467 (hereinafter 'Hong').

Regarding claim 6: Wisbey in view of Lee in view of Won teaches the electronic device of claim 1, as discussed above.
Wisbey in view of Lee in view of Won is silent with respect to wherein the processor is configured to:
when the activity guide information to be output includes particular content identical with content included in previously output activity guide information, change the particular contents of the activity guide information for output.

Hong teaches 
when the activity guide information to be output includes particular content identical with content included in previously output activity guide information, change the particular contents of the activity guide information for output ([0078]: The music designation unit 120 can determine the exercise patterns of the respective exercise periods and set, as the music file designation conditions, at least one of the exercise patterns, exercise amount accumulated before the current period, exercise time elapsed before the present period, and the current bio-signals. When the exercise pattern of the at least two periods are identical, the designated condition can be changed by the difference of elapsed times. Accordingly, it enables the user to listen to varied music files).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee in view of Won in view of Hong to enable improved engagement of the user by varying the generated output, such as using sound files, where “music files are selected according to the exercise patterns at the respective exercise period, resulting in excitement of the user ([0141])”, as known in the art. 

Regarding claim 16: Wisbey in view of Lee in view of Won teaches the method of claim 11, as discussed above.
Wisbey in view of Lee in view of Won is silent with respect to wherein the outputting of the activity guide information includes:
when activity guide information to be output includes particular content identical with content included in the previously output activity guide information, changing the particular contents of the activity guide information for output.

Hong teaches 
when the activity guide information to be output includes particular content identical with content included in previously output activity guide information, change the particular contents of the activity guide information for output ([0078]: The music designation unit 120 can determine the exercise patterns of the respective exercise periods and set, as the music file designation conditions, at least one of the exercise patterns, exercise amount accumulated before the current period, exercise time elapsed before the present period, and the current bio-signals. When the exercise pattern of the at least two periods are identical, the designated condition can be changed by the difference of elapsed times. Accordingly, it enables the user to listen to varied music files).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wisbey in view of Lee in view of Won in view of Hong to enable improved engagement of the user by varying the generated output, such as using sound files, where “music files are selected according to the exercise patterns at the respective exercise period, resulting in excitement of the user ([0141])”, as known in the art. 


Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2 and 12, the closest prior art of record, Wisbey, Lee, Won, Roberts, and Hong, either singularly or in combination, fail to anticipate or render obvious the electronic device or the method comprising 
wherein the activity guide information is output as a series of activity guide notifications, and

in combination with all other limitations of the claim as claimed and defined by the applicant.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1 and 11 have been fully considered and resolve the issues of indefiniteness and lack of written description.  The rejections of 1 April 2021 has been withdrawn.

35 USC §103 
Applicant’s arguments with respect to claims 1, 2, 4 – 8, 10 – 12, 15 – 18, and 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.   Applicant argues that “the combination of Wisbey and Lee fails to show adjusting a frequency of activity output notifications, based on user activity amount and/or estimated user engagement levels, as recited in the claims”.  Examiner agrees that Wisbey and Lee are silent with regard to this newly added limitation, which is taught by Won, as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862